If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 29, 2021
               Plaintiff-Appellant,

v                                                                  No. 354414
                                                                   Oakland Circuit Court
JAY DAVID SOULLIERE,                                               LC No. 2018-269141-FH

               Defendant-Appellee.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        The prosecution appeals as of right the trial court’s order granting defendant’s motion to
suppress and dismiss charges. Defendant was charged with possession with intent to deliver
methamphetamine, MCL 333.7401(2)(b)(i), and possession of alprazolam, MCL
333.7403(2)(b)(ii). Defendant filed a motion to suppress evidence obtained following an
investigatory stop of defendant by police officers. After an evidentiary hearing, the trial court
granted defendant’s motion and dismissed the charges. The prosecution now appeals. We reverse
and remand to the trial court further proceedings.

                                            I. FACTS

        This case arises out of an investigatory stop of defendant on October 24, 2018. Oakland
County Sheriff’s Office Deputy Scott Panin, who was, at the time of the incident in question, a
detective with the Oakland County Narcotics Enforcement Team (“NET”), was conducting
surveillance for a particular suspect at 560 Farmdale in Ferndale, Michigan (“Farmdale house”).
Deputy Panin was an expert in street-level drug trafficking, based on 16 years of law enforcement
experience, four years with NET, extensive drug-related trainings, and hundreds of drug-crime
investigations. At approximately 1:00 p.m. on October 24, 2018, Deputy Panin observed a red
minivan pull into the driveway of the Farmdale house, followed by a grey sedan that pulled in
behind it. Deputy Panin spotted two individuals in the grey sedan, and then observed what
appeared to be the passenger handing money to the driver, who appeared to be counting that
money. Deputy Panin classified this as a “[hand-to-hand] transaction.” The entire encounter
between the driver and the passenger lasted for only a couple of minutes—an encounter that



                                               -1-
Deputy Panin classified as a “short-term [trafficking] transaction.” Deputy Panin relayed his
observations to Ferndale Police Department Detective Austin Bishop, and based on the
information that Detective Bishop obtained from Deputy Panin, Detective Bishop contacted road
patrol officers and requested that they stop the grey sedan, which was later identified as defendant’s
vehicle. The decision to stop defendant’s vehicle was based on what Detective Bishop knew about
the Farmdale house, as well as Deputy Panin’s experience with drug trafficking, which indicated
that what Deputy Panin had observed in the driveway of the Farmdale house was a hand-to-hand
drug transaction. Notably, Detective Bishop knew defendant prior to the investigatory stop in
question from former narcotics investigations involving defendant and methamphetamine.

                                          II. ANALYSIS

        On appeal, the prosecution argues that the trial court erred when it granted defendant’s
motion to suppress evidence obtained following the investigatory stop of defendant by police
officers. Specifically, the prosecution argues that the investigatory stop was supported by
reasonable suspicion that defendant was engaging in drug-related criminal activity. We agree.

        This Court reviews de novo a trial court’s ruling on a suppression motion, People v Steele,
292 Mich App 308, 313; 806 NW2d 753 (2011), and its application of Fourth Amendment
principles, People v Jenkins, 472 Mich 26, 31; 691 NW2d 759 (2005). However, this Court
reviews for clear error the trial court’s factual findings. People v Hyde, 285 Mich App 428, 436;
775 NW2d 833 (2009). “Clear error occurs if the reviewing court is left with a definite and firm
conviction that the trial court made a mistake.” People v Johnson, 502 Mich 541, 565; 918 NW2d
676 (2018) (quotation marks and citation omitted).

        The Fourth Amendment of the United States Constitution and the related provision of the
Michigan Constitution explicitly protect the right of the people to be free from unreasonable
searches and seizures. US Const, Am IV; Const 1963, art 1, § 11. It is well settled that unless a
specifically established exception applies, searches and seizures conducted without a warrant are
unreasonable per se. Katz v United States, 389 US 347, 357; 88 S Ct 507; 19 L Ed 2d 576 (1967).
One exception to the general prohibition against warrantless searches and seizures is the so called
“Terry stop.” See Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968). Under Terry,
“if a police officer has a reasonable, articulable suspicion to believe a person has committed or is
committing a crime given the totality of the circumstances, the officer may briefly stop that person
for further investigation.” People v Barbarich, 291 Mich App 468, 473; 807 NW2d 56 (2011). A
reasonable suspicion is less than the level of suspicion needed for probable cause, but it requires
something more than an inchoate or unparticularized suspicion, i.e., a “hunch.” People v
Champion, 452 Mich 92, 98; 549 NW2d 849 (1996).1



1
  The key difference between reasonable suspicion and a “hunch” is that the latter is defined merely
by the subjective impressions of the officer. See, e.g., United States v Thomas, 211 F3d 1186,
1191 (CA 9, 2000) (“While courts analyze the facts leading to an investigatory stop in light of a
trained officer’s experience, these facts must be more than the mere subjective impressions of a
particular officer. Reasonable suspicion must be based on more than an officer’s inchoate and
unparticularized suspicion or hunch.”) (cleaned up).


                                                 -2-
        An investigatory stop of a motor vehicle may be based upon “fewer facts than those
necessary to support a finding of reasonableness where both a stop and a search are conducted by
the police.” People v Yeoman, 218 Mich App 406, 411; 554 NW2d 577 (1996). In determining
whether reasonable suspicion existed, this Court should be guided by the principle that “common
sense and everyday life experiences predominate over uncompromising standards.” People v
Nelson, 443 Mich 626, 635-636; 505 NW2d 266 (1993). Deference should be given to the
common-sense assessment of police officers that criminal activity is afoot, in consideration of the
“police officer’s experience and the known patterns of certain types of lawbreakers.” People v
Rizzo, 243 Mich App 151, 156; 622 NW2d 319 (2000). However, “an officer testifying that he
inferred on the basis of his experience and training is obliged to articulate how the behavior that
he observed suggested, in light of his experience and training, an inference of criminal activity.”
People v LoCicero (After Remand), 453 Mich 496, 505-506; 556 NW2d 498 (1996). If an
investigative stop of a motor vehicle is proper, the police officer may detain the vehicle briefly to
“make reasonable inquiries aimed at confirming or dispelling his suspicions.” Yeoman, 218 Mich
App at 411. Finally, in situations involving a police team, the knowledge of each officer on the
team is imputed to the other officers on the team when conducting a Fourth Amendment analysis.
See United States v Cook, 277 F3d 82, 86 (CA 1, 2002) (“Here, common sense suggests that,
where law enforcement officers are jointly involved in executing an investigative stop, the
knowledge of each officer should be imputed to others jointly involved in executing the stop.”);
United States v Gillette, 245 F3d 1032, 1034 (CA 8, 2001) (“Where officers work together on an
investigation, we have used the so-called ‘collective knowledge’ theory to impute the knowledge
of one officer to other officers to uphold an otherwise invalid search or seizure.”) (internal citation
omitted).

        Detective Bishop, an expert in street-level drug trafficking, based on two years of NET
experience, extensive training, and hundreds of drug-crime investigations, ordered the
investigatory stop of defendant’s vehicle based on what he knew about the Farmdale house,
including the fact that the previous Ferndale Police Department officer who was assigned to NET
had open cases and investigations at the Farmdale house dating back to 2014 and 2015, and what
he knew about defendant prior to the investigatory stop in question from former narcotics
investigations involving defendant and methamphetamine.2 In addition, Detective Bishop was
aware from his own “previous encounters” with the original suspect that drugs may be sold from
the Farmdale house. Further, Detective Bishop ordered the investigatory stop based on Deputy
Panin’s experience with drug trafficking, which confirmed that what he had observed in the
driveway of the Farmdale house was a hand-to-hand transaction.




2
  Deputy Panin explained that he relayed the “license plate” of the grey sedan to Detective Bishop
when informing Detective Bishop about the suspected drug transaction. This would have
connected defendant to the vehicle. Regardless, Detective Bishop’s knowledge of defendant is
imputed to Deputy Panin, such that Detective Bishop’s knowledge is properly considered in the
Fourth Amendment analysis. See Cook, 277 F3d at 86. Despite the dissent’s contention to the
contrary, this is an accurate reading of the record as to Detective Bishop’s role in the investigatory
stop.


                                                 -3-
        Deputy Panin, also an expert in street-level drug trafficking, based on 16 years of law
enforcement experience, four years with NET, extensive drug-related trainings, and hundreds of
drug-crime investigations, described a hand-to-hand transaction between defendant and the
passenger that he believed to be consistent with drug trafficking. Notably, Deputy Panin explained
how his previous training and experience led him to the conclusion that the activity he witnessed
looked like a drug transaction. Indeed, Deputy Panin’s previous training and experience led to his
judgment that defendant was engaging in criminal activity. Deputy Panin observed a red minivan
pull into the driveway of the Farmdale house, followed by a grey sedan that pulled in behind it.
Deputy Panin later discovered that the person in the red minivan owned the Farmdale house. And
through his training and experience, Deputy Panin knew that hand-to-hand transactions were likely
transpiring when the owner of the house was also there. Further, Deputy Panin believed the
encounter between defendant and the passenger to be consistent with drug trafficking because he
saw the passenger handing money to defendant, defendant counting that money, followed by
defendant pulling out of the driveway and driving off—an encounter that did not last for more than
a couple of minutes, which was, based on Deputy Panin’s training and experience, a short-term
trafficking transaction.

        Although Deputy Panin did not actually see the passenger take something in return, the
surrounding circumstances—an exchange of money for something within a short timeframe in the
driveway of a house known as a place where people sold drugs, movement of defendant’s car
immediately after the exchange, and the immediate departure of the passenger (i.e., the buyer)—
coupled with Detective Bishop’s knowledge and experience, support a fair probability that
defendant was selling contraband from his vehicle.3 Therefore, there was reasonable suspicion to
investigate further. In other words, giving deference to Deputy Panin’s and Detective Bishop’s
knowledge and experience, defendant’s conduct gave rise to more than an unparticularized
suspicion that criminal activity was afoot. An apparent exchange in the driveway of a house known
for drug sales was sufficient for Deputy Panin, in his 16-year experience as a police officer and
detective with the Oakland County Sheriff’s Office, to relay his observations to Detective Bishop,
who ultimately ordered the investigatory stop based on Deputy Panin’s experience with drug
trafficking and what Detective Bishop knew about the Farmdale house. Accordingly, the trial
court erred by granting defendant’s motion to suppress evidence and dismiss charges, and it is
reversed.

                                       III. CONCLUSION




3
  Defendant argues that none of these facts, considered individually, were sufficient to support
reasonable suspicion. This argument misses the mark. It is elementary that “multiple factors may
be taken together to create a reasonable suspicion even where each factor, taken alone, would be
insufficient.” United States v George, 732 F3d 296, 300 (CA 4, 2013). In other words, we consider
the “totality of the circumstances,” not each individual fact, in assessing whether reasonable
suspicion existed. See id. at 299-300. Courts “will not find reasonable suspicion lacking based
merely on a piecemeal refutation of each individual fact and inference.” Id. at 300 (quotation
marks and citations omitted).


                                               -4-
        Reversed and remanded to the trial court for further proceedings. We do not retain
jurisdiction.

                                                       /s/ Michael J. Riordan
                                                       /s/ Michael J. Kelly




                                           -5-